DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/08/2020 and 08/05/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

Claims 1-20 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 08/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10796010 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments

The Double Patenting rejection of the pending claims has been removed in light of approval of the terminal disclaimer filed by applicant. 

Allowable Subject Matter
Claims 1-20 are allowed.
Reason for allowance
The invention defined in claims 1, 13 and 20 are not suggested by the prior art of record. 
The prior art of record (in particular, Monk; David US 8756437, Suzuki; Koei US 8331251, Sharma; Ratnesh K. US 8255686, BARGER; ANDREW V. US 20170329473, Dormer; Kyle US 20170076043, Self; Bryan US 20160197849, Atanasiu; Razvan US 20150120326, Wright; Kenneth US 20140114672, Golovanov; Sergey Y. US 20130086636, MURAYAMA; Yuichi US 20120022885, Pinsky; Howard US 20110191767, Hunt; Elias US 20100122336, Arai; Hitoshi US 20090271506 and Hayashi; Naoki S 20090012968) singly or in combination does not disclose, with respect to independent claim 1 storing, by the processor, the content in association with a sender identifier, in response to the sender being unknown;
receiving, by the processor, a registration for the sender identifier, subsequent to the receiving the content and the storing the content; and
transferring, by the processor using the DICOM protocol, the content to an account associated with the sender identifier, in response to the receiving the registration for the sender identifier.” and similar limitations of independent claims 13 and 20 in combination with the other claimed features as a whole.
Therefore independent claims 1, 13 and 20 are allowed.
Dependent claims 2-12 and 14-19 are also allowed based on their dependencies on independent claims 1, 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493